Walton, J.
The notice to the municipal officers of a town, required by the act of 1877, c. 206, must state not only the nature and location of the defect, and the nature of the injuries received, but it must also set forth the injured person’s claim for damages, or it will not be sufficient. The notice in this case contains no claim for damages, nor any intimation that such a claim is made. It states that the plaintiff received personal injuries on account of a defect, and it describes the defect, but it contains no statement that the plaintiff claimed to recover damages of the town on'account of his injuries. Such a notice is clearly defective and insufficient under the statute above cited. As stipulated in the report, the entry must be,

Plaintiff nonsuit.

Daneorth, Virgin, Peters, Libbey and Symonds, JJ., concurred.